Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ovadio (20180239377) in view of Logan (20160036958).

As per claim 1, Ovadio (20180239377) teaches a method comprising: 
a control panel operating in a learning mode receiving initial ambient audio from a region (as in learning mode, using acoustic sensors – para 0011, and according to the rom associated – 
 the control panel operating in an active mode receiving subsequent ambient audio from the region; the control panel using audio classification model to make an initial determination as to whether the subsequent ambient audio matches or is otherwise consistent with the audio pattern (as in proactive mode, measuring/monitoring equipment in the room – para 0025; and para 0039 – creating new patterns);
 the control panel determining whether the initial determination is correct; and when the control panel determines that the initial determination is incorrect, the control panel modifying or updating the audio classification model for accuracy in detecting future consistency with the audio pattern (as analyzing and updating the background noise model derived from equipment noise – para 0089, and activating/deactivating the appropriate noise models – para 0113). 
	Ovadio (20180239377) teaches determining the current background noises – para 0113, and along with the user to change the event – para 0114, and paragraph 112 – altering the state of the recognition engine), ie, user feedback, but does not teach “the feedback is selected from the group consisting of: user input confirming or denying the subsequent ambient audio matching or otherwise being consistent with the audio pattern and a user action or non-action in the region:”, however, Logan (20160036958) teaches providing the noise feedback to the user nearby (action) or a user in the other room (non-action) – para 0068.  Therefore, it would have been obvious to one of ordinary skill in the art of home automation systems to modify the system of Ovadio (20180239377) with user feedback on ambient noises with action or non-action in the region, as taught by Logan (20160036958) because it would advantageously adjust the volume to the action/nonaction user proximate to the event (see Logan, para 0068, 0071).
 
As per claim 2, the combination of Ovadio (20180239377) in view of Logan (20160036958) teaches the method of claim 1 further comprising: when the control panel initially determines that the subsequent ambient audio matches or is otherwise consistent with the audio pattern, the control panel transmitting a notification message to a notification device; and responsive to the notification message, the control panel receiving user input confirming or denying the subsequent ambient audio matching or otherwise being consistent with the audio pattern (Ovadio (20180239377), as, in the instance of a short loud noise – ie, a glass breaking sound, alerting the user not because of misrecognized background noise but switch to alarm mode, since the background noise can be a break in – para 0087; along with other ‘unusual’ sound noises). 

As per claim 3, the combination of Ovadio (20180239377) in view of Logan (20160036958) teaches the method of claim 2 further comprising: when the user input denies that the subsequent ambient audio matches or is otherwise consistent with the audio pattern, the control panel determining that the initial determination is incorrect ((Ovadio (20180239377), as determining the current background noises – para 0113, and along the user to change the event – para 0114, and paragraph 112 – altering the state of the recognition engine)). 

As per claim 4, the combination of Ovadio (20180239377) in view of Logan (20160036958) teaches the method of claim 1 wherein the feedback is the user action or non-action in the region, wherein the user action of non-action in the region comprises first user actions or non-actions and second user actions or non-actions and further comprising: the control Ovadio (20180239377), as starting with the initial noise models, stepping thru each noise model and deciding to either cancel or activate the appropriate noise model – para 0113; also, in a different mode, retraining the background noise model during speaking – para 0112). 

As per claim 5, the combination of Ovadio (20180239377) in view of Logan (20160036958) teaches the method of claim 4 further comprising: when the control panel initially determines that the subsequent ambient audio matches or is otherwise consistent with the audio pattern, but detects one or more of the second user actions or non-actions, the control panel determining that the initial determination is incorrect (Ovadio (20180239377), as activating/deactivating noise models when the initial state of the system is not adequate enough – para 0113, especially when there is a change of state of equipment – para 0114; and further, retraining the background noise model with the user re-speaking/retraining – para 0112). 

As per claim 6, the combination of Ovadio (20180239377) in view of Logan (20160036958) teaches the method of claim 4 further comprising: when the control panel initially determines that the subsequent ambient audio fails to match or is otherwise inconsistent with the audio pattern, but detects one or more of the first user actions or non-actions, the control panel determining that the initial determination is incorrect ((Ovadio (20180239377), as determining the current background noises – para 0113, and along the user to change the event – para 0114, and paragraph 112 – altering the state of the recognition engine)). 

As per claim 7, the combination of Ovadio (20180239377) in view of Logan (20160036958) teaches the method of claim 1 further comprising: when the control panel initially determines that the subsequent ambient audio fails to match or is otherwise inconsistent with the audio pattern, but receives user input indicating that the subsequent ambient audio matches or is otherwise consistent with the audio pattern, the control panel determining that the initial determination is incorrect (Ovadio (20180239377), as determining the current background noises – para 0113, and along with the user to change the event – para 0114, and paragraph 112 – altering the state of the recognition engine). 

As per claim 8, the combination of Ovadio (20180239377) in view of Logan (20160036958) teaches the method of claim 1 wherein the initial ambient audio is different from preprogrammed audio saved in the memory device during manufacture of the control panel (Ovadio (20180239377), as, having initial noise models – para 0089; and then updated according to the current surroundings – as activation/cancellation based upon the current environment – para 0113). 

As per claim 9, the combination of Ovadio (20180239377) in view of Logan (20160036958) teaches the method of claim 1 further comprising: when the control panel initially determines that the subsequent ambient audio matches or is otherwise consistent with the audio pattern, but that the initial determination is incorrect, the control panel modifying or updating the audio classification model for the accuracy in detecting the future consistency with the audio pattern so that the audio classification model as modified or updated would identify the Ovadio (20180239377), as determining the current background noises – para 0113, and along the user to change the event – para 0114, and paragraph 112 – altering the state of the recognition engine; and having initial noise models – para 0089; and then updated according to the current surroundings – as activation/cancellation based upon the current environment – para 0113). 

As per claim 10, the combination of Ovadio (20180239377) in view of Logan (20160036958) teaches the method of claim 1 further comprising: when the control panel initially determines that the subsequent ambient audio fails to match or is otherwise inconsistent with the audio pattern, but that the initial determination is incorrect, the control panel modifying or updating the audio classification model for the accuracy in detecting the future consistency with the audio pattern so that the audio classification model as modified or updated would identify the subsequent ambient audio as matching or otherwise being consistent with the audio pattern (Ovadio (20180239377), as determining the current background noises – para 0113, and along the user to change the event – para 0114, and paragraph 112 – altering the state of the recognition engine; and having initial noise models – para 0089; and then updated according to the current surroundings – as activation/cancellation based upon the current environment – para 0113). 

Claims 11-20 are system claims that perform the method steps of claims 1-10 above and as such, claims 11-20 are similar in scope and content as to claims 1-10 above; therefore, claims 11-20 are rejected under similar rationale as presented against claims 1-10 above.  Furthermore, Ovadio (20180239377) teaches memory/storage devices and computers/processors (para 0149) performing the disclosed steps of Ovadio (20180239377).  

Response to Arguments

Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner notes the introduction of the Logan reference to teach the concept of altering the noise feedback based on activity and proximity of the user, to the appliance.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.

The following references teach applicants disclosure of background noise models used in home/home automation systems:
Binks (20150112678),  para 0069, 0098
Boman et al (20050071159), para 0004, 0038

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        05/03/2021